Title: To John Adams from Edmund Jenings, 4 March 1782
From: Jenings, Edmund
To: Adams, John



Brussels March 4th. 1782
Sir

I have the Honor of receiving your Excellencys Letter of the 21st ultimo and by the next post to England executed your Excellencys Command with respect to our unhappy Countrymen, who I doubt not will soon receive the relief, your Excellency has sent them.
I wrote at the same time what I had in Command from your Excellency about Mr Lawrens. A Letter lately come to hand from my Friend tells me that His Health is much better, but says no more about Him.
Give me Leave, Sir, to thank your Excellency for paying on my account Eight Ducats to Messrs De Neufville. I Hope to discharge my obligation to you soon on that account.
Your Excellency will do me the Honor to accept my Congratulations on the rumors lately receivd from S Carolina, and on the Confirmed news of the taking of Minorca. It is a greater blow on the English than they will be ready to acknowledge because it is of little Consequence in the present war. But it must be of importance, if ever they attempt to recover the mediterranean Trade. I find by the Capitulation that the Troops are not to Act against Spain or her allies. As america does not come under the latter description they may be sent there as the Pensacola Prisoners were—this Confers no Obligation on France or Us.
I have heard that the Russians Troops have marched into or about Dantzic to protect that City against the Prussian Impositions on the Vistula. The King of Prussia sees perhaps by this and many other events, that there is a design to Quarrel with Him, and therefore He may break out first. But the Combination is agst Him, and he has no allies. He has endeavourd it is said to get money from England, but she is affraid He will not use it to Serve Her Interest but his own. The Emperor is raising his Army to 250,000 men. The officers here are ordered to buy their Horses.
Has your Excellency heard of a remarkable debate in the House of Commons the week before last, on the motion of General Conway, to discontinue the war agst the United States. It Continued to three oClock in the Morning with the utmost Heat, in the Course of which Lord North said with much rage that some words, which had dropt from Col Barré were brutal, on which his Lordship was called to order, whereupon He apologized by saying in general that He had exceeded his Usual moderation. This not contenting the opposition, He asked Pardon of the House, but the Friends of Col Barré not being satisfied, He asked the Colonels pardon. Likewise, General Conway having said, that England might Treat of Peace with America, because there were Gentlemen authorizd for that purpose not far off. Welbore Ellis, the new Secretary of State, said that He found no such information among his Official Papers, and that the war now was not an American but a French one. The minister carried His Point by one Voice only the numbers being 194 to 193. This gave the minority such encouragement that it proposes to renew the same Question in other words. I have not yet seen the debates, but I am told it was a most masterly one. As the assizes are beginning I expect to hear that the Grand Juries will address the Crown on the Subject of the American war and against the whole administration of English Affairs.
If the news of the Taking fort st Philips had arrivd before the opening of the Budget it woud have cost the nation something more to raise the Supplies, as it is it may sink the Profit of the Subscribers by lowering the Stocks.

I am with the greatest Consideration Sir your Excellencys most Faithful & Obedient Humble Servant 
Edm: Jenings

